Citation Nr: 0400751	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for a 
medial meniscus tear of the right knee, for the period from 
November 29, 1999, to December 16, 2002.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee, for the period from 
November 29, 1999, to December 16, 2002.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.

The instant appeal arose from a March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which granted an increased rating, to 10 percent, for a 
medial meniscal tear of the right knee with arthritis, 
effective September 26, 2000.  

The veteran disagreed initially with the effective date of 
the increased rating.  In an August 2002 rating decision, the 
RO granted an earlier effective date, to November 29, 1999.  
As the veteran did not disagree further with the new 
effective date, and as the veteran limited his February 2003 
substantive appeal to the issue of entitlement to an 
increased rating for his knee disabilities, and as there is 
no other document in the record which could be considered a 
timely substantive appeal as to the earlier effective date 
issue, the Board of Veterans' Appeals (Board) will not 
address that issue in this decision.  38 C.F.R. §§ 20.202, 
20.302 (2003); Roy v. Brown, 5 Vet. App. 554 (1993).

The facts of this case can be distinguished from Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2003) and Rowell v. 
Principi, 4 Vet. App. 9 (1993) where the United States Court 
of Appeals for Veterans Claims (CAVC or Court) indicated that 
the failure to file a timely substantive appeal does not 
deprive the Board of jurisdiction.  In Gonzales-Morales and 
in Rowell, the Court found that the veteran had filed 
documents subsequent to the SOC which indicated his desire to 
appeal the contested issues.  Such is not the case here.  
Although the Board is aware that the RO continued to list the 
earlier effective date claim in subsequent correspondence, 
neither the veteran nor his representative made further 
references in the record to this claim after the earlier 
effective date of November 29, 1999, was awarded.

The August 2002 rating decision also granted a separate 10 
percent rating for arthritis of the right knee.  Thereafter, 
a March 2003 rating decision assigned a 100 percent 
evaluation for the right knee from December 17, 2002.  This 
total evaluation remains in effect.  As a 100 percent rating 
is considered a full grant of the increased rating on appeal, 
the Board will only address the increased rating claims for 
the period prior to the effective date of the total rating, 
that is, from November 29, 1999, to December 16, 2002.  

The Board further notes that the veteran withdrew a claim for 
service connection for a left knee disorder in March 2003 
correspondence.  38 C.F.R. § 20.204 (2003). 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has asserted that increased ratings are warranted 
for his service-connected right knee disabilities.  

The veteran indicated on a June 2001 VA Form 21-4142 that he 
completed in connection with this claim that he had received 
treatment from a number of private medical providers.  A 
review of the claims folder reveals that in several cases the 
records have not been requested from the care providers, and 
in one instance, the records were only requested once.  In 
light of these findings, the Board believes that further 
efforts to develop this evidence must be undertaken prior to 
making a decision in these claims.  See 38 U.S.C.A. § 5103A 
(West 2002).

Therefore, the case is REMANDED to the RO for the following 
action:

1.  The RO should make reasonable efforts 
to obtain the veteran's records developed 
at the following facilities:
(1) Dr. Roger Warren, Hanover 
Hospital, Hanover, KS 66945;
(2) Nebraska and Western Iowa 
Healthcare Systems, 600 S. 70th St., 
Lincoln, NE, 68510-2493;
(3) Dr. John Ryan & Dr. Randal 
Brown, Community Physician's Clinic, 
1902 May St., Marysville, KS 66508; 
and 
(4) Dr. Fred Hathoway, 1919 S. 40th 
St., Lincoln, NE
If the search for any of the mentioned 
records has negative results, the claims 
file must be properly documented and the 
veteran informed as to the unavailability 
of these records, the efforts VA has 
made, and any further action VA intends 
to take with regard to the increased 
rating claims.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act (VCAA) is 
completed, including statutory amendments 
to the VCAA notification provisions found 
in the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651, 701 (Dec. 16, 2003) (to be codified 
at 38 U.S.C.A. § 5102).  

3.  After completion of the above, the RO 
should readjudicate the issues of entitlement 
to increased ratings for a medial meniscus 
tear and arthritis of the right knee from 
November 29, 1999, to December 16, 2002.  
Then, the RO should issue an SSOC to the 
veteran on these issues.  The veteran and his 
representative should be given the 
opportunity to respond thereto.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The purpose of this remand is to accord due process of law.  
The Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this matter.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




